Citation Nr: 0409352	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for nerve involvement, 
status post right ear surgery.

2.  Entitlement to service connection for numbness of the 
hands and feet.  

3.  Evaluation of tinnitus of the right ear, current rated as 
10 percent disabling.

4.  Evaluation of tympanosclerosis, status post surgical 
repair of ruptured right tympanic membrane, currently rated 
as non-compensable.

5.  Evaluation of hearing loss of the right ear, currently 
rated as non-compensable.

6.  Evaluation of chronic otitis media, currently rated as 
non-compensable.




REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1996 to January 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that rating decision, service connection 
was denied for nerve involvement, status post right ear 
surgery; numbness of the hands and feet; chronic bronchitis; 
and irritable bowel syndrome.  Service connection was granted 
for tinnitus of the right ear; tympanosclerosis, status post 
surgical repair of ruptured right tympanic membrane; hearing 
loss of the right ear; chronic otitis media; status post 
coccygectomy with residual coccydenia; and ovarian cyst.  In 
November 2001, a notice of disagreement was received.  The 
veteran limited his appeal to the service connection issues 
and the assigned ratings for the service-connected ear 
disabilities.  The veteran did not appeal the issue of the 
ratings for status post coccygectomy with residual 
coccydenia; and ovarian cyst.  A statement of the case was 
issued which included the issue of the rating for status post 
coccygectomy with residual coccydenia, however, as there was 
no disagreement with this issue, it was not on appeal.  

In a January 2003 rating decision, service connection was 
granted for recurrent bronchitis and for irritable bowel 
syndrome; thus, those issues were resolved.  The veteran did 
not initiate an appeal as to that rating decision.  

Thereafter, the veteran perfected her appeal as to the issues 
the evaluations for tinnitus of the right ear; 
tympanosclerosis, status post surgical repair of ruptured 
right tympanic membrane; hearing loss of the right ear; and 
chronic otitis media.

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a September 2001 rating decision, service connection 
was denied for nerve involvement, status post right ear 
surgery, and for numbness of the hands and feet; on October 
19, 2001, the AOJ mailed the veteran a letter notifying her 
of the September 2001 rating decision.  

2.  In January 2003, the AOJ issued a statement of the case 
which, in pertinent part, addressed the issues of service 
connection for nerve involvement, status post right ear 
surgery, and for numbness of the hands and feet.  The AOJ 
considered these issues as being on appeal from the September 
2001 rating decision.  

3.  In January 2003, the Board requested that the veteran or 
her representative furnish argument, forward evidence, and/or 
request a hearing before the Board on the issues of service 
connection for nerve involvement, status post right ear 
surgery, and for numbness of the hands and feet, but the 
veteran did not respond.  

4.  A substantive appeal was not received within one year of 
the notification letter and/or within 60 days of the 
statement of the case, with regard to the veteran's claims 
for service connection for nerve involvement, status post 
right ear surgery, and for numbness of the hands and feet.  




CONCLUSIONS OF LAW

1.  The criteria for perfection of an appeal for review by 
the Board as to the issue of service connection for nerve 
involvement, status post right ear surgery, have not been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.300, 20.302 (2003).

2.  The criteria for perfection of an appeal for review by 
the Board as to the issue of service connection for numbness 
of the hands and feet, have not been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 
20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty-to-assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The issues in this case 
involve whether the veteran filed timely and adequate 
substantive appeals.  The outcome of these issues rests upon 
a matter of fact.  Therefore, this case turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.

Background and Analysis

Appellate review of an AOJ decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.

A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the AOJ 
and a desire to contest the result.  38 C.F.R. § 20.201.  The 
notice of disagreement and substantive appeal must be filed 
with the AOJ which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days of the date that the AOJ mails the statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  38 C.F.R. § 20.305.

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the 
statement of the case and any prior supplemental statement of 
the case.  The Board will construe such argument in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
or determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a statement of the case or supplemental statement of the 
case, which is not specifically contested.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

The Board's Rules of Practice have been amended concerning 
determinations as to whether substantive appeals are adequate 
and timely.  Formerly, 38 C.F.R. § 20.203 provided that a 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.

Effective as of November 21, 2001, 38 C.F.R. § 20.203 was 
removed.  38 C.F.R. § 20.101, concerning jurisdiction of the 
Board, was amended, in pertinent part, at paragraph (d) as 
follows: The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether notices of 
disagreement and substantive appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the AOJ addressed such question(s).  When the Board, on its 
own initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  See 38 C.F.R. § 20.101(d).

In this case, neither the former 38 C.F.R. § 20.203 nor the 
current 38 C.F.R. § 20.101(d) are more or less favorable to 
the veteran.  They provide essentially the same requirement 
of notice of the potential jurisdictional defect and period 
of 60 days within which to present written evidence and 
argument concerning the jurisdictional question.  They differ 
slightly concerning the request for a hearing to present oral 
argument on the jurisdictional question, but the veteran did 
not request a hearing in this instance.  Consequently, any 
differences concerning hearings for this matter would not 
affect the veteran.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme, which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

In a September 2001 rating decision, service connection was 
denied for nerve involvement, status post right ear surgery, 
and for numbness of the hands and feet. On October 19, 2001, 
the AOJ mailed the veteran a letter notifying her of the 
September 2001 rating decision.  In January 2003, the AOJ 
issued a statement of the case which, in pertinent part, 
addressed the issues of service connection for nerve 
involvement, status post right ear surgery, and for numbness 
of the hands and feet.  The AOJ considered these issues as 
being on appeal from the September 2001 rating decision.  

Thereafter, a VA Form 9 was received from the veteran.  
However, this VA Form 9 addressed other issues.  The veteran 
did not address the issues of service connection for nerve 
involvement, status post right ear surgery, and for numbness 
of the hands and feet.  The veteran specifically stated that 
she wanted to continue her appeal for higher ratings for ear 
disabilities for which she had been service-connected.  She 
presented no arguments with regard to the issues of service 
connection for nerve involvement, status post right ear 
surgery, and for numbness of the hands and feet.  

In January 2003, the Board requested that the veteran or her 
representative furnish argument, forward evidence, and/or 
request a hearing before the Board on the issues of service 
connection for nerve involvement, status post right ear 
surgery, and for numbness of the hands and feet, but the 
veteran did not respond.  

The Board finds that no timely and adequate substantive 
appeal has been timely filed with respect to the issues of 
service connection for nerve involvement, status post right 
ear surgery, and for numbness of the hands and feet.  A 
substantive appeal was not received within one year of the 
notification letter and/or within 60 days of the statement of 
the case, with regard to the veteran's claims for service 
connection for nerve involvement, status post right ear 
surgery, and for numbness of the hands and feet.  

Accordingly, the Board lacks jurisdiction regarding these 
issues.  The appeal as to these issues is dismissed.



ORDER

The appeal as to the issues of service connection for nerve 
involvement, status post right ear surgery, and for numbness 
of the hands and feet is dismissed.  


REMAND

VCAA applies to the issues of evaluations for tinnitus of the 
right ear; tympanosclerosis, status post surgical repair of 
ruptured right tympanic membrane; hearing loss of the right 
ear; and chronic otitis media.  A VCAA letter has not been 
issued with regard to these issues on appeal.  Accordingly, 
VA should undertake the appropriate actions to ensure that 
the directives of VCAA have been followed.  Disabled Am. 
Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In conjunction with her appeal, in March 2003 correspondence, 
the veteran indicated that she has been treated at the VA 
medical center in Las Vegas, Nevada, at lease 6 times within 
the last year.  These records have not been obtained.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, she must submit that evidence to 
VA.  The appellant is informed that she 
is under an obligation to submit 
evidence.  

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 with regard 
to the ratings for tinnitus of the right 
ear; tympanosclerosis, status post 
surgical repair of ruptured right 
tympanic membrane; hearing loss of the 
right ear; and chronic otitis media.  

3.  The veteran's medical records from 
the VA medical center in Las Vegas, 
Nevada, dated from February 2003 onward 
for treatment of right ear disabilities 
should be obtained.

If upon completion of the requested actions, any issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



